Title: To James Madison from Ebenezer H. Cummins, 13 December 1820
From: Cummins, Ebenezer H.
To: Madison, James


                
                    Dear Sir
                    Baltimore 13th Decr. 1820.
                
                I beg leave to address to you an English history of the late war, with a few critical notes by myself. It has many merits. My opinion of it is fairly set forth in the advertisement prefixed: but I would be gratified to receive yours in the most conscientious sincerity; and especially of the character of so much as I have appended to the British performance.
                I would respectfully request that you will remember me to your amiable and excellent lady, for whom in all relations I have ever cherished the most unqualified regard. I pray that our common heavenly father may bless the evening of your life with health, happiness, and the comforts of this world, and finally receive you into his own society. Yr. Mo Obt. St
                
                    Ebenezer H. Cummins
                
            